229 S.W.3d 612 (2007)
In the Interest of M.D., Plaintiff,
Missouri Department of Social Services, Children's Division, Respondent,
v.
C.N.D. (Mother), Appellant,
John Doe, Defendant.
No. WD 67421.
Missouri Court of Appeals, Western District.
June 26, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Farrell D. Hockemeier, Esq., Richmond, MO, Guardian.
Bruce B. Brown, Esq., Timothy D. Tipton, Esq., Co-counsel, Kearney, MO, for Appellant.
Gary L. Gardner, Esq., Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Termination of parental rights under three grounds were found by trial court. Court of Appeals affirmed under 211.447.4(2). Rule 84.16(b).